' William B. Groat, J.
" The plaintiff is engaged in the business of renting laundered linens, towels and aprons, etc. to various retail establishments, such as beauty parlors, restaurants and the like, in the- Greater New York area including the State of New Jersey. It brought an action to restrain the defendant union from engaging in an alleged secondary boycott and from allegedly coercing the plaintiff, by means of picketing its premises and those of its customers, into breaching its contract with another local and to recognize the defendant as the -bargaining agent for its employees.
Plaintiff now moves for a temporary injunction “ as prayed for in the complaint ’’. The defendant, by cross motion, moves to dismiss the complaint on the ground that the court does not have jurisdiction of the subject matter of the action and that the complaint does not state facts sufficient to constitute a cause of action.
It appears from the plaintiff’s own papers that it is engaged in interstate commerce since it does business in the State of New Jersey, and for the past two years has been using a nonunion wash plant in that State. That being so, and it not having been established that the activity complained of threatens a breach of this State’s peace, exclusive jurisdiction is vested in the National Labor Relations Board over activities which are either protected or prohibited by the.National Labor Relations Act, as amended by the Labor-Management'■Relations Act of 1947, commonly known as the Taft-Hartley Act (U. S. Code, tit. 29, § 151 et seq.; Garner v. Teamsters Union, 346 U. S. 485; Weber v. Anheuser-Busch, 348 U. S. 468).
The foregoing view compels the conclusion that plaintiff must present the grievances charged in its complaint to the National Labor Relations Board, to whose jurisdiction defendant is subject. The motion to dismiss the complaint for lack of jurisdiction is, accordingly, granted. (Shenker Displays v. Goldman, 144 N. Y. S. 2d 7.)
*273In view of the foregoing disposition, plaintiff’s motion for a temporary injunction is denied as is also that branch of the defendant’s motion as seeks the dismissal of the complaint for legal insufficiency.
Submit order.